 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 MANNING LAW, APC
 20062 SW Birch Street, Ste. 200
 Newport Beach, CA 92660
 Office: (949) 200-8755
 DisabilityRights@manninglawoffice.com


 ATTORNEY(S) FOR:    ANTHONY BOUYER, an individual,
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ANTHONY BOUYER, an individual,                                                CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
KADIMA INVESTMENTS LLC, a California limited
liability company; and DOES 1-10, inclusive,                                                 CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                            Plaintiff ANTHONY BOUYER
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                              CONNECTION / INTEREST
ANTHONY BOUYER, an individual,                                                PLAINTIFF

KADIMA INVESTMENTS LLC, a California limited liability DEFENDANT
company; and DOES 1-10, inclusive,




         May 22, 2020                                      /s/ Joseph R. Manning, Jr.
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           PLAINTIIFF


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
